              Case 16-10238-MFW            Doc 1844       Filed 12/19/18       Page 1 of 2




                     IN THE ~JNITED STATES BANKRUPTCY COURT
                          ~0~2'I'H~ DI~TRIC'~ ~F ~~I.A~'AR~

                                                          Chapter 11
In re:
                                                          Case No. 16-10238(MFW)
SFX ENTERTAINMENT,INC., et al.,'
                                                          (Jointly Administered)
                        Reorganized Debtors.
                                                           Related Docket No. 1825


         ORDER GRANTING THE SFX LITIGATION TRUSTEE'S OBJECTIQN TO
             JPMORGAN CHASE BANK,N.A.PROOF OF CLAIM NO.405

         Upon consideration of the SFX Litigation TNustee's Objection to JPMorgan Chase Bank,

N.A. Proof of Claim No. 405 (the "Objection") and that certain Notice of the SFX Litigation

Trustee's Objection to JPMorgan Chase Bank, N.A. Proof of Claim No. 405; and it appearing

that this Court has jurisdiction to consider the Objection pursuant to 28 U.S.C. §§ 157 and 1334;

and it appearing that venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing

that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that notice

of the Objection was good and sufficient under the circumstances and that na other or further



   The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized
   Debtor's federal tax identification number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC
   (1024); Core Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX
   Mysteryland LLC (6459); ID&T/SFX North America LLC (5154); ID&T/SPX Q-Dance LLC (6298);
   ID&T/SFX Sensation LLC (6460); ID&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC
   (0452); Made Event, LLC (1127); Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil
   LLC (0047); SFX Canada Inc. (7070); SFX Development LLC (2102); SFX EDM Holdings Corporation
   (2460); SFX Entertainment, Inc. (0047); SFX Entertainment International, Inc. (2987); SFX Entertainment
   International II, Inc. (1998); SFX Intermediate Holdco II LLC (5954); SFX Managing Member Inc. (2428);
   SFX Marketing LLC (7734); SFX Platform &Sponsorship LLC (9234); SFX Technology Services, Inc.(0402);
   SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event Intermediate Holdco LLC (8004); SFX/AB Live
   Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate Holdco LLC (5441); SFX-Disco Operating
   LLC (5441); SFXE IP LLC (0047); SFX-EMC, Inc.(7765); SFX,Hudson LLC(0047); SFX-IDT N.A. Holding
   II LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A. Holding LLC (2428); SFX-Nightlife
   Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating LLC (0584); Spring Awakening,
   LLC (6390); SFXE Netherlands Holdings Cooperatief U.A. (6812); SFXE Netherlands Holdings B.V. (6898).
   The Reorganized Debtors' business address is 902 Broadway, 15th Floor, New York, NY 10010.




DOCS LA:317556.3
             Case 16-10238-MFW            Doc 1844        Filed 12/19/18   Page 2 of 2




notice is necessary; and after due deliberation thereon; and good and sufficient cause appearing

therefor;

        IT IS HEREBY ORDERED THAT:

        1.         The Objection is GRANTED as set forth herein.

        2.         Claim No. 405 is estimated at $0.00.

        3.         Kurtzman Carson Consultants, LLC, as claims and noticing agent in the above-

captioned chapter 11 cases, is authorized and directed to update the clairris register to reflect the

relief granted in this Order.

        4.         The Litigation Trustee and the Reorganized Debtors are authorized and

empowered to take all actions necessary to implement the relief granted in this Order.

        5.         This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation of this Order.




       Dated: December 19th, 2018
       Wilmington, Delaware                    2          MARY F. WALRATH
                                                          UNITED STATES BANKRUPTCY JUDGE
DOGS LA:317556.3
